Case 1:20-cv-00360-JJM-PAS Document 7 Filed 09/02/20 Page 1 of 3 PageID #: 17




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND


HELEN WALDEN - DOPPKE                  )
         Plaintiff,                    )
                                       )       CIVIL ACTION NO.: 1:20-cv-00360
v.                                     )
                                       )
JORDAN’S FURNITURE, INC.               )
           Defendants                  )

       DEFENDANT JORDAN’S FURNITURE, INC.’S ANSWER TO PLAINTIFF’S
                             COMPLAINT

        Defendant, Jordan’s Furniture, Inc. (hereinafter “Jordan’s”) makes this its answer and
jury demand to the Complaint filed by Plaintiff Helen Walden-Doppke (hereinafter “the
Plaintiff”). Unless specifically answered herein, all allegations of the Complaint are denied.

                                           COMPLAINT

                                     PARTIES AND FACTS

     1. Jordan’s is without knowledge or information sufficient to form a belief as to the truth of
        the allegations contained in this paragraph, and calls upon the Plaintiff to prove the same.

     2. Admitted.

     3. Jordan’s neither admits nor denies the allegations contained in this paragraph as such
        contain legal conclusions.

     4. Jordan’s is without knowledge or information sufficient to form a belief as to the truth of
        the allegations contained in this paragraph and calls upon the Plaintiff to prove the same.

                                   COUNT I – NEGLIGENCE

     5. Jordan’s is without knowledge or information sufficient to form a belief as to the truth of
        the allegations contained in this paragraph and calls upon the Plaintiff to prove the same.

     6. Jordan’s neither admits nor denies the allegations contained in this paragraph as such
        contain legal conclusions. To the extent this paragraph requires an answer, Jordan’s is
        without knowledge or information sufficient to form a belief as to the truth of the
        allegations contained in this paragraph and calls upon the Plaintiff to prove the same.

     7. Jordan’s neither admits nor denies the allegations contained in this paragraph as such
        contain legal conclusions. To the extent this paragraph requires an answer, Jordan’s is


                                                  1
Case 1:20-cv-00360-JJM-PAS Document 7 Filed 09/02/20 Page 2 of 3 PageID #: 18




       without knowledge or information sufficient to form a belief as to the truth of the
       allegations contained in this paragraph and calls upon the Plaintiff to prove the same.

   8. Jordan’s neither admits nor denies the allegations contained in this paragraph as such
      contain legal conclusions. To the extent this paragraph requires an answer, Jordan’s is
      without knowledge or information sufficient to form a belief as to the truth of the
      allegations contained in this paragraph and calls upon the Plaintiff to prove the same.

   9. Denied.

   10. Denied.

                                  AFFIRMATIVE DEFENSES
                              FIRST AFFIRMATIVE DEFENSE

        And by further answering, Jordan’s says that the Plaintiff’s injuries were caused by or
resulting from her own negligence, and therefore, the Plaintiff’s claim is barred.

                             SECOND AFFIRMATIVE DEFENSE

       And further answering, Jordan’s says that even if the Plaintiff proves that Jordan’s was
negligent as alleged, the Plaintiff was negligent to a greater degree than Jordan’s and is barred
from recovery.
                              THIRD AFFIRMATIVE DEFENSE

         Jordan’s states that the plaintiff’s recovery, if any, must be diminished in accordance with
the Comparative Negligence Statute, G.L. 1956 § 9-20-4, by the proportion of negligence which
is attributable to the plaintiff.

                             FOURTH AFFIRMATIVE DEFENSE

       And further answering, Jordan’s states that any alleged defective condition on the
premises was open and obvious to a person of average intelligence.

                              FIFTH AFFIRMATIVE DEFENSE

        And further answering, Jordan’s says that the complaint should be dismissed pursuant to
Rule 12(b)(6) for failure to state a claim upon which relief can be granted, insofar as the plaintiff
has failed to give notice of any claim as required by law and the defendant was thereby
prejudiced, wherefore, the Plaintiff is barred from recovery.

                              SIXTH AFFIRMATIVE DEFENSE

        And further answering, Jordan’s says that the Plaintiff has failed to take reasonable and
prudent measures necessary and proper to mitigate whatever damages he might have sustained as
a result of the acts or omissions complained of in the Plaintiff’s complaint.

                                                  2
Case 1:20-cv-00360-JJM-PAS Document 7 Filed 09/02/20 Page 3 of 3 PageID #: 19




                           SEVENTH AFFIRMATIVE DEFENSE

       And further answering, Jordan’s says that the acts complained of were not committed by
a person for whose conduct Jordan’s was legally responsible.

                                       JURY DEMAND

       Jordan’s hereby demands a jury trial on all claims so triable.



                                                     Respectfully Submitted,
                                                     Defendant,
                                                     Jordan’s Furniture, Inc.
                                                     By their Attorneys,


                                                     /s/ Mario D. Nimock________
                                                     Andrew R. Ferguson (8403)
                                                     Mario D. Nimock, BBO (9610)
                                                     Coughlin Betke, LLP
                                                     175 Federal Street
                                                     Boston, MA 02110
                                                     (617) 988-8050
                                                     aferguson@coughlinbetke.com
                                                     mnimock@coughlinbetke.com


                                CERTIFICATE OF SERVICE

       I, Mario D. Nimock, hereby certify that on this 2nd day of September, 2020, I filed a
copy of the above document via the ECF System.


                                                     /s/ Mario D. Nimock ____
                                                     Mario D. Nimock, Esq.




                                                3
